Circuit Court for Montgomery County
Case No. 29834M
Argued: May 11, 2015
                                          IN THE COURT OF APPEALS

                                               OF MARYLAND

                                             Misc. Docket AG No. 6

                                             September Term, 2014



                                      ATTORNEY GRIEVANCE COMMISSION

                                               OF MARYLAND

                                                       v.

                                           GERALD ISADORE KATZ



                                              Barbera, C.J.
                                              Harrell
                                              Battaglia
                                              Greene
                                              Adkins
                                              McDonald
                                              Watts,
                                                              JJ.


                                            PER CURIAM ORDER




                                              Filed: May 11, 2015
ATTORNEY GRIEVANCE               *     In the
COMMISSION OF MARYLAND
                                  *    Court of Appeals

          v.                     *     of Maryland

                                  *    Misc. Docket AG No. 6
GERALD ISADORE KATZ
                                  *    September Term, 2014


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 11th day May 2015,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Gerald Isadore Katz, be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Gerald Isadore Katz from the register of attorneys, and pursuant

to Maryland Rule 16-760(e), shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 16-761(b), for which sum judgment is entered in

favor of the Attorney Grievance Commission of Maryland against Gerald

Isadore Katz.



                                       /s/ Mary Ellen Barbera
                                      Chief Judge